Per curiam:
This is an appeal from the decision of the tax appeal court disallowing a deduction of $23,244 for loss from wear and tear in use claimed by the taxpayer as a proper deduction from gross income-for the year 1906. The principles involved have been fully discussed In re Assessment of Income Taxes Honolulu Rapid Transit and Land Company, 18 Haw. 15; In re Assessment of Income Taxes Ewa Plantation Company, 18 Haw. 530. In regard to appellant’s claim to a nontaxable Federal franchise we may also refer to Miner’s Bank v. Iowa, 12 How. 1. The decision appealed from is affirmed.